Case 1:19-cv-00331-LO-MSN Document 94 Filed 01/30/20 Page 1 of 26 PageID# 1057




                        UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF VIRGINIA
                             ALEXANDRIA DIVISION

 RICARDO R. GARCIA, DUANE K. GLOVER,               )   CASE NO.: 1:19-cv-00331-LO-MSN
 PAUL E. JACOBSON, GAETANO CALISE,                 )
 MYKHAYLO I. HOLOVATYUK, BRIAN                     )
 GARCIA, PAUL THOMSON, and DAVID                   )
 HARTMAN, on behalf of themselves and all          )
 others similarly situated,                        )
                                                   )
       Plaintiffs,                                 )
                                                   )
 v.                                                )
                                                   )
 VOLKSWAGEN GROUP OF AMERICA, INC.                 )
 a/k/a AUDI OF AMERICA, INC.,                      )
 VOLKSWAGEN AKTIENGESELLSCHAFF,                    )
 And AUDI AKTIENGESELLSCHAFF,                      )
                                                   )
                     Defendants.                   )



      PLAINTIFFS’ MEMORANDUM OF LAW IN OPPOSITION TO DEFENDANT
       AUDI AKTIENGESELLSCHAFT’S MOTION TO DISMISS PURSUANT TO
       FEDERAL RULES OF CIVL PROCEDURE 12(B)(1), 12(B)(2), AND 12(B)(6)



 Michael J. Melkersen                              Nathan D. Finch
 THE LAW OFFICES OF MICHAEL MELKERSEN, P.C.        Joseph F. Rice (Admitted Pro Hac Vice)
 9633 S. Congress Street                           Kevin R. Dean (Admitted Pro Hac Vice)
 New Market, Virginia 22844                        MOTLEY RICE LLC
 Telephone:    540.740.3937                        28 Bridgeside Boulevard
 Facsimile:    540.740.8851                        Mount Pleasant, South Carolina 29464
 Email:        mike@mlawpc.com                     Telephone:     843.216.9000
                                                   Facsimile:     843.216.9440
                                                   Email:         nfinch@motleyrice.com
                                                                  jrice@motleyrice.com
                                                                  kdean@motleyrice.com

                     Attorneys for the Plaintiffs and Interim Class Counsel
Case 1:19-cv-00331-LO-MSN Document 94 Filed 01/30/20 Page 2 of 26 PageID# 1058




                              TABLE OF CONTENTS
                                                                                Page

 TABLE OF AUTHORITIES……………………………………………………………………..iii

 INTRODUCTION………………………………………………………………….……………..1

 STATEMENT OF FACTS………………………………………………………………………..3

 ARGUMENT……………………………………………………………………….……………..5

       A.   Legal Standards……………………………………………………………………5

       B.   Plaintiffs Allege Sufficient Facts Specific to Audi to Impose
            Liability Upon it as a Joint Venturer with its Co-Defendants..…………………...7

       C.   The Court has Specific Personal Jurisdiction over Audi.………………………..12

       D.   The Court Should Reject Audi’s Article III Standing Argument.……………….15

       E.   Plaintiffs State Actionable Claims against Audi.………………………………...17

            1.    Odometer Act…………………………………………………………….17

            2.    Unjust Enrichment……………………………………………………….18

            3.    Consumer Protection Act Claims………………………………………...18

            4.    Breach of Warranty Claims……………………………………………...19

 CONCLUSION…………………………………………………………………………………..19




                                         ii
Case 1:19-cv-00331-LO-MSN Document 94 Filed 01/30/20 Page 3 of 26 PageID# 1059




                                TABLE OF AUTHORITIES
                                                                                        Page
        CASES

 Adams v. Bain, 697 F.2d 1213 (4th Cir. 1982)……………………………………………………6

 Alves v. Harvard Pilgrim Health Care, Inc., 204 F. Supp. 2d 198 (D. Mass. 2002)………….3, 16

 Beard v. Dominion Homes Fin. Servs., Inc., No. 2:06CV00137, 2007 WL 2137944
        (S.D. Ohio July 23, 2007)…………………………………………………………………9

 Bell Atlantic Corp. v. Twombly, 550 U.S. 544 (2007)…………………………………………….6

 Bensmiller v. E.I. DuPont De Nemours & Co., 47 F.3d 79 (2d Cir. 1995) ………………….12-13

 Boardley v. Household Fin. Corp. III, 39 F. Supp. 3d 689 (D. Md. 2014)……………...2-3, 15-16

 BP Chems. Ltd. v. Jiangsu Sopo Corp. (Grp.) Ltd., 285 F.3d 677 (8th Cir. 2002)……………….9

 Bristol-Myers Squibb Co. v. Super. Ct. of Calif., 137 S. Ct. 1773 (2017)……………………….12

 Ciuffitelli v. Deloitte & Touche LLP, 2017 U.S. Dist. LEXIS 106883
         (D. Or. April 10, 2017)……………………………………………………………….10-11

 Covey v. Assessor of Ohio County, 777 F.3d 186 (4th Cir. 2015)………………………………5-6

 Designs88 Ltd. P’ship v. Power Uptik Prods., LLC, 133 F. Supp. 2d 873 (W.D. Va. 2001)……12

 Di Vittorio v. Equidyne Extractive Indus., Inc., 822 F.2d 1242 (2d Cir. 1987)………………….10

 Dunn v. Borta, 369 F.3d 421 (4th Cir. 2004)…………………………………………………….10

 Engel v. Buchan, 710 F.3d 698 (7th Cir. 2013)………………………………………………….10

 Faircloth v. Fin. Assets Secs. Corp., 87 Fed. Appx. 314 (4th Cir. Jan. 23, 2004)…………...16-17

 Fallick v. Nationwide Mut. Ins. Co., 162 F.3d 410 (6th Cir. 1998)…………………………...3, 16

 Goodyear Dunlop Tires Op’s, S.A. v. Brown, 564 U.S. 915 (2011)…………………………..…12

 Hartz & Co., Inc. v. Prod. Control Info, Ltd., 1995 U.S. App. LEXIS 32063
        (4th Cir. Nov. 15, 1995)………………………………………………………………….12

 Johns v. Stillwell, No. CIV. A. 3:07CV00063, 2008 WL 2795884
        (W.D. Va. July 18, 2008)………………………………………………………………….9

                                              iii
Case 1:19-cv-00331-LO-MSN Document 94 Filed 01/30/20 Page 4 of 26 PageID# 1060




 Noble Sec., Inc. v. MIZ Eng'g, Ltd., 611 F. Supp. 2d 513 (E.D. Va. 2009)……………………...13

 Payton v. County of Kane, 308 F.3d 673 (7th Cir. 2002)………………………………………..17

 PGI, Inc. v. Rathe Prods., Inc., 576 S.E.2d 438 (Va. 2003)………………………………………8

 Popoola v. MD-Indiv. Pract. Ass’n, Inc., 230 F.R.D. 424 (D. Md. 2005)……………………….17

 Roark v. Hicks, 362 S.E.2d 711 (Va. 1987)……………………………………………………….8

 Schiller v. Physicians Res. Grp. Inc., 342 F.3d 563 (5th Cir. 2003)……………………………..10

 SD3, LLC v. Black & Decker (U.S.) Inc., 801 F.3d 412 (4th Cir. 2015)………………………….6

 Smith v. Grenadier, 127 S.E.2d 107 (Va. 1962)…………………………………………………..7

 Sneha Media & Entertainment, LLC v. Assoc’d Broadcasting Co. P. Ltd.,
       911 F.3d 192 (4th Cir. 2018)……………………………………………………………...6

 Stone v. Trump, 400 F. Supp. 3d 317 (D. Md. 2019)…………………………………………...6-7

 Universal Leather, LLC v. Koro AR, S.A., 773 F.3d 553 (4th Cir. 2014)………………………..14

 Wells v. Whitaker, 151 S.E.2d 422 (Va. 1966)……………………………………………………7

 Wikimedia Found. v. NSA/Central Service, 857 F.3d 193 (4th Cir. 2017)………………………..6

 W.L. Gore & Assocs., Inc. v. Medtronic, Inc., 778 F. Supp. 2d 667 (E.D. Va. 2011)…….3, 15, 16

 Young v. FDIC, 103 F.3d 1180 (4th Cir. 1997)………………………………………………….12


        STATUTES

 49 U.S.C. §§ 32701 et seq.……………………………………………………………………….17

 Va. Code Ann. § 8.01-328.1(a)(1)-(2)…………………………………………………………...12

 Va. Code Ann. § 50-73.88(C)(3)………………………………………………………………….9

 Va. Code. Ann. § 50-73.91………………………………………………………………………..8

 Va. Code Ann. § 50-73.95………………………………………………………………………...8


                                              iv
Case 1:19-cv-00331-LO-MSN Document 94 Filed 01/30/20 Page 5 of 26 PageID# 1061




       COURT RULES

 Fed. R. Civ. P. 9(b)………………………………………………………………………………..9

 Fed. R. Civ. P. 12(b)(1)……………………………………………………………………..1, 6, 19

 Fed. R. Civ. P. 12(b)(2)……………………………………………………………………..1, 6, 19

 Fed. R. Civ. P. 12(b)(6)…………………………………………………………………1, 5, 11, 19




                                      v
Case 1:19-cv-00331-LO-MSN Document 94 Filed 01/30/20 Page 6 of 26 PageID# 1062




        Plaintiffs Ricardo R. Garcia, Duane K. Glover, Paul E. Jacobson, Gaetano Calise,

 Mykhaylo I. Holovatyuk, Brian Garcia, Paul Thomson, and David Hartman (collectively,

 “Plaintiffs”), respectfully submit this memorandum of law in opposition to Defendant Audi

 Aktiengellschaft’s Motion to Dismiss Pursuant to Fed. R. Civ. P. 12(b)(1), 12(b)(2), and 12(b)(6)

 (Dkt. No. 87), and state in opposition as follows.

                                         INTRODUCTION

        Plaintiffs filed this nationwide and multiple state class action alleging that Defendants

 Volkswagen Group of America, Inc. (“VW-America”), Volkswagen Aktiengesellschaft (“VW-

 Germany”), and Audi Aktiengesellschaft (“Audi”) (collectively, “Defendants” or “Volkswagen”)

 schemed to defraud American consumers by misrepresenting the safety certification, prior use, and

 prior mileage of certified-pre-owned (“CPO”) vehicles.           VW-America and VW-Germany

 previously and separately moved to dismiss on a multitude of grounds. VW-America argued

 primarily that Plaintiffs failed to state claims and that their claims were barred by state-law

 doctrines and/or federal preemption. VW-Germany argued primarily that the Court lacked

 personal jurisdiction over it and that Plaintiffs failed to state claims against it specifically. The

 Court denied both motions in their entirety, but acknowledged that Plaintiffs voluntarily withdrew

 two of their state-law claims. See Oct. 25, 2019 Order (Dkt. No. 49) (“VW-America Order”); Dec.

 23, 2019 Order (Dkt. No. 79) (“VW-Germany Order”).

        Defendant Audi now has moved to dismiss largely based on the same arguments VW-

 America and VW-Germany raised, though with one significant addition. Like VW-Germany,

 Audi argues that the Court lacks personal jurisdiction over it. See Audi Memo. of Law (“Audi

 Memo.”) (Dkt. No. 88) at 9-14. The Court should reject Audi’s argument for the same reason it

 rejected VW-Germany’s argument, i.e. that Audi purposely availed itself of Virginia to conduct

                                                  1
Case 1:19-cv-00331-LO-MSN Document 94 Filed 01/30/20 Page 7 of 26 PageID# 1063




 business here in the same manner by shipping vehicles, transferring title, and making the same

 misrepresentations of compliance with U.S. safety standards and also by physically entering

 Virginia to plan the fraudulent sales scheme in concert with VW-America. See VW-Germany

 Order at 2 (denying personal jurisdiction defense); see also Amended Class Action Complaint

 (“FAC”) (Dkt. No. 13), ¶ 32 (physical presence allegations).

        Audi also argues, like VW-America and VW-Germany both, that Plaintiffs fail to state

 actionable claims against it. See Audi Memo. at 14-24. The Court also should reject these

 arguments for the same reasons it did with respect to the other Defendants, i.e. that Plaintiffs

 sufficiently plead that all Defendants engaged in a joint venture whereby VW-Germany and Audi

 manufactured and shipped the Class vehicles to VW-America in Virginia and unlawfully made

 misrepresentations about the vehicles that were both necessary to transfer title to VW-America

 and passed on to American consumers who purchased the vehicles. See VW-Germany Order at 1

 (denying dismissal of joint venture allegations); see also id. at 2-3 (denying dismissal of Odometer

 Act claims); id. at 4 (denying dismissal of state-law claims).

        Finally, Audi raises the new argument that Plaintiffs lack Article III standing to sue it

 because no Plaintiff alleges that they purchased an Audi vehicle in connection with their claims.

 See Audi Memo. at 6-9. Plaintiffs have addressed this argument by moving for leave to amend to

 add the claims of proposed plaintiffs Donald B. Baker and Judy W. Baker, who purchased a 2017

 Audi Q7 from a Volkswagen-Audi dealership that represented the Q7 to be a CPO vehicle. See

 Plaintiffs’ Motion for Leave to Amend (Dkt. No. 91, filed Jan. 30, 2020). Plaintiffs’ motion, if

 granted, would render Audi’s Article III standing argument for dismissal moot. See, e.g., Boardley

 v. Household Fin. Corp. III, 39 F. Supp. 3d 689, 719 (D. Md. 2014) (“Defendants’ Motion to

 Dismiss Plaintiffs’ MCPA claim is DENIED AS MOOT in light of the ruling [granting] Plaintiffs’

                                                  2
Case 1:19-cv-00331-LO-MSN Document 94 Filed 01/30/20 Page 8 of 26 PageID# 1064




 Motion for Leave to Amend.”); W.L. Gore & Assocs., Inc. v. Medtronic, Inc., 778 F. Supp. 2d 667,

 678 (E.D. Va. 2011) (“Upon amendment by the Plaintiffs, the Court will deem Defendants’ motion

 to dismiss on that issue moot.”). If leave to amend is not granted, Audi’s motion to dismiss still

 should be denied, as Plaintiffs have standing to sue Audi based upon its corporate relationships

 with VW-Germany and VW-America and the three companies’ engagement in a common

 fraudulent scheme against all Class members through the joint venture. See, e.g., Alves v. Harvard

 Pilgrim Health Care, Inc., 204 F. Supp. 2d 198, 205 (D. Mass. 2002) (finding standing in “cases

 in which all defendants are juridically related in a manner that suggests a single resolution of the

 dispute would be expeditious.”) (internal quotation marks and citation omitted); see also Fallick

 v. Nationwide Mut. Ins. Co., 162 F.3d 410, 422 (6th Cir. 1998) (“[A]n individual in one ERISA

 benefit plan can represent a class of participants in numerous plans other than his own, if the

 gravamen of the plaintiff’s challenge is to the general practices which affect all of the plans.”).

        For each of these reasons, the Court should deny Audi’s motion to dismiss as moot with

 respect to Article III standing and lacking merit as to all other arguments.

                                     STATEMENT OF FACTS

        Plaintiffs filed this action alleging that Defendants VW-America, VW-Germany, and Audi

 schemed to defraud American consumers by misrepresenting the safety certification, prior use, and

 prior mileage of CPO vehicles. With respect to the safety certification, Defendants misrepresented

 to American consumers that the CPO Class Vehicles conformed to all Federal Motor Vehicle

 Safety Standards (“FMVSS” or “Federal Safety Standards”) when all Defendants knew they did

 not and that they could not legally be sold in the U.S. See FAC, ¶ 2.

        With respect to prior use and mileage, Defendants sold the CPO Class Vehicles to

 consumers without disclosing the prior high-intensity uses of and mileage incurred on these

                                                   3
Case 1:19-cv-00331-LO-MSN Document 94 Filed 01/30/20 Page 9 of 26 PageID# 1065




 vehicles and instead deceptively created the false appearance that the prior mileage was incurred

 through a single owner’s ordinary use. Id., ¶¶ 3-6, 49 (“Press-Fleet Cars take some of the worst

 abuse and are some of the hardest-driven cars in existence.”). As Plaintiffs explain,

         These temptations proved too much for Volkswagen insofar as it falsified the
         mileage of its Pre-Production Cars, Press-Fleet Cars and Pool-Fleet Cars when
         applying for the original title and registration. Specifically, Volkswagen falsely
         claimed that only 10 miles had been driven on these cars as of the time of initial
         titling and registration, rather than being honest and disclosing that most of the
         miles driven on Volkswagen’s Pre-Production Cars, Press-Fleet Cars and Pool-
         Fleet Cars occurred before the initial titling and registration. This dishonesty
         allowed Volkswagen to sell its Pre-Production Cars, Press-Fleet Cars and Pool-
         Fleet Cars much more quickly as ‘used’ (resulting in less regulatory scrutiny) by
         counting pre-titling mileage as if it had occurred after the initial title issued. This
         fraud also allowed Volkswagen [to charge] a higher resale price for these cars by
         keeping its customers in the dark about these vehicles’ history of use. Volkswagen
         ensured its prospective customers would rely on this false information by repeating
         these lies to every sales prospect who showed interest in one of its CPO cars, by-
         and-through a Carfax Report containing the false-mileage information, as well as
         the misleading designation of each of these vehicles as a ‘1-Owner’ car.

 Id., ¶ 59.

         With respect to Audi’s participation in this unlawful and deceptive sales scheme, Plaintiffs

 allege that Audi is a “wholly owned subsidiary of VW-Germany” and that it “designs, develops,

 manufacture[]s, and sells automobiles.” FAC, ¶ 19. Plaintiffs further allege that Audi, with VW-

 Germany and VW-America, formed and operated a “Joint Venture” in Virginia wherein:

         those parties agreed to assist each other in designing, manufacturing, importing,
         distributing, marketing and selling certain motor vehicles in the United States,
         including the Class Vehicles at-issue in this case. At the critical stages in the
         foregoing activities, [Defendants] acted as the agent for the other in pursuing their
         common goal of selling Volkswagen-branded . . . automobiles in the United States,
         including the Class Vehicles. At all relevant times, Defendants] each maintained a
         voice in the control and management of this Joint Venture, and each shared in the
         profits and losses of the enterprise. The Joint Venture arose in Virginia and is
         centered in Virginia . . . .

 Id., ¶ 20.


                                                   4
Case 1:19-cv-00331-LO-MSN Document 94 Filed 01/30/20 Page 10 of 26 PageID# 1066




         Plaintiffs also allege with respect to both Audi’s role in the Joint Venture and this Court’s

 personal jurisdiction that Audi:

         acted both directly and indirectly to (a) transaction business in Virginia; (b) supply
         services or things in Virginia; (c) cause tortious injury by an act or omission in
         Virginia; and (d) cause tortious injury in Virginia by an act or omission outside
         Virginia and regularly does or solicits business, engages in a persistent course of
         conduct, and derives substantial revenue from goods used or consumed or services
         rendered in Virginia. This includes all sales of the Audi-branded Class Vehicles all
         of which were manufactured by Audi AG and shipped to the United States
         whereupon title was transferred to [VW-America] in Virginia by virtue of a
         manufacturer’s certificate of origin issue by Audi AG.

 Id., ¶ 30 (statutory citation omitted).

         Plaintiffs further allege that Audi purposefully and physically availed itself of Virginia to

 do business through the fraudulent sales scheme:

         Audi AG executives have engaged in direct and extensive contacts with the state of
         Virginia concerning the fraud that forms the basis of this lawsuit. For example,
         Susan Romberg, Director of Sales North America for Audi AG, and Andreas Dietz,
         Sales Manager USA for Audi AG, personally visited VW-America’s Herndon,
         Virginia headquarters for meetings in furtherance of the sales of the Class Vehicles.
         Both Romberg and Dietz also have regularly interacted with [VW-America]
         management in Virginia to develop and to direct strategy to increase sales of Audi-
         branded vehicles, which has included efforts to market Audi-branded and CPO-
         designated cars of which the Class Vehicles are a part.

 Id., ¶ 31. Finally, Plaintiffs allege that VW-America’s and VW-Germany’s Virginia contacts may

 be imputed to Audi pursuant to the agency relationship that exists among these entities for purposes

 of the fraudulent sales scheme at issue. Id., ¶ 32.

                                            ARGUMENT

         A.      Legal Standards

         To prevail against a motion to dismiss filed pursuant to Fed. R. Civ. P. 12(b)(6), “a plaintiff

 must state a claim to relief that is plausible on its face” by pleading “factual content that allows

 the court to draw the reasonable inference that the defendant is liable for the misconduct alleged.”

                                                   5
Case 1:19-cv-00331-LO-MSN Document 94 Filed 01/30/20 Page 11 of 26 PageID# 1067




 Covey v. Assessor of Ohio County, 777 F.3d 186, 192 (4th Cir. 2015) (internal quotation marks

 and citations omitted). “A motion to dismiss under Rule 12(b)(6) tests the sufficiency of a

 complaint; importantly, it does not resolve contests surrounding the facts, the merits of a claim, or

 the applicability of defenses.” SD3, LLC v. Black & Decker (U.S.) Inc., 801 F.3d 412, 441 (4th

 Cir. 2015) (internal quotation marks and citation omitted). “Instead, ‘a well-pleaded complaint

 may proceed even if it strikes a savvy judge that actual proof of the facts alleged is improbable

 and that a recovery is very remote and unlikely.’” Id. (quoting Bell Atlantic Corp. v. Twombly,

 550 U.S. 544, 556 (2007)). Thus, in reviewing a motion to dismiss, the Court must “accept as true

 all of the factual allegations contained in the complaint, and draw all reasonable inferences in favor

 of the plaintiff.” Covey, 777 F.3d at 192 (internal quotation marks and citations omitted).

        In reviewing a motion to dismiss for alleged lack of personal jurisdiction under Fed. R.

 Civ. P. 12(b)(2) where the plaintiff has not yet taken discovery and no evidence is presented, the

 Court reviews the motion “in conceptually the same manner as we treat the disposition of motions

 to dismiss under Rule 12(b)(6), where we take the allegations of the complaint as true for purposes

 of assessing the motion to dismiss” and “give the plaintiffs’ allegations a favorable presumption,

 taking the allegations in the light most favorable to the plaintiff.” Sneha Media & Entertainment,

 LLC v. Assoc’d Broadcasting Co. P Ltd., 911 F.3d 192, 196 (4th Cir. 2018).

        Similarly, in reviewing a motion to dismiss for alleged lack of subject matter jurisdiction

 under Fed. R. Civ. P. 12(b)(1) that, like here, presents a facial challenge to the complaint, “the

 plaintiff ‘is afforded the same procedural protection’ that exists on a motion to dismiss.”

 Wikimedia Found. v. NSA/Central Service, 857 F.3d 193, 208 (4th Cir. 2017) (quoting Adams v.

 Bain, 697 F.2d 1213, 1219 (4th Cir. 1982)). Thus, “the Court takes the facts alleged in the



                                                   6
Case 1:19-cv-00331-LO-MSN Document 94 Filed 01/30/20 Page 12 of 26 PageID# 1068




 complaint as true and denies the motion if the complaint alleges sufficient facts to invoke subject

 matter jurisdiction.” Stone v. Trump, 400 F. Supp. 3d 317, 334 (D. Md. 2019).

        B.      Plaintiffs Allege Sufficient Facts Specific to Audi to Impose Liability Upon it
                as a Joint Venturer with its Co-Defendants.

        Plaintiffs may hold Audi jointly and severally liable as a joint venturer with VW-America

 and VW-Germany in the fraudulent sales scheme. This Court’s ruling with respect to VW-

 Germany’s participation in the Joint Venture should effectively decide this issue. See VW-

 Germany Order at 1 (“Plaintiffs have alleged the separate entities were joint venturers because, as

 relevant here, the pleaded facts indicate that VW-G manufactured and shipped the vehicles subject

 to this suit to VWGoA through Virginia, maintained at least one record of preproduction series

 vehicles within the United States, directed VWGoA to perform allegedly unlawful actions, and

 unlawfully made material representations about the vehicles.”). The Court’s ruling is correct and

 applies equally to Audi.

        Under applicable Virginia law, a “joint venture” exists when “two or more persons

 combine in a joint business enterprise for their mutual benefit, with an express or implied

 understanding or agreement that they are to share in the profits of the enterprise, and that each is

 to have a voice in its control or management.” Wells v. Whitaker, 151 S.E.2d 422, 430 (Va. 1966).

 “Joint adventures are not established by operation of law, but are created by contracts, express or

 implied. Little formality is required.” Smith v. Grenadier, 127 S.E.2d 107, 110 (Va. 1962). “The

 conduct of the parties, as well as other facts and circumstances of a particular case, will often

 justify the inference that such a contract existed.” Id. Moreover, “[t]he absence of an express

 agreement as to profits and losses is no proof that there is no joint adventure.” Id.




                                                   7
Case 1:19-cv-00331-LO-MSN Document 94 Filed 01/30/20 Page 13 of 26 PageID# 1069




         Partnership law applies to joint ventures formed in Virginia. Roark v. Hicks, 362 S.E.2d

 711, 714 (Va. 1987) (“[T]he rules of law governing the rights, duties, and liabilities of joint

 venturers are substantially the same as those which govern partnerships. We will therefore apply

 the law of partnerships to resolve the statute-of-limitations question presented here.”); PGI, Inc. v.

 Rathe Prods., Inc., 576 S.E.2d 438, 442 (Va. 2003) (applying rules under the Virginia

 Uniform Partnership Act to joint venture). Under Virginia law “[e]ach partner is an agent of the

 partnership [joint venture] for the purpose of its business,” Va. Code Ann. § 50-73.91, and “all

 partners [joint venturers] are liable jointly and severally for all obligations of the partnership unless

 otherwise agreed by the claimant or provided by law.” See also Va. Code Ann. § 50-73.95 (“A

 partnership [joint venture] is liable for loss or injury caused to a person, or for a penalty incurred,

 as a result of a wrongful act or omission, or other actionable conduct, of a partner acting in the

 ordinary course of business of the partnership or with authority of the partnership.”).

         Plaintiffs allege all the required elements of a joint venture based on specific and/or

 undisputed facts, which thereby give rise to joint and several liability. With respect to Audi’s role

 in the Joint Venture, Plaintiffs allege that it:

        “maintained a voice in the control and management of this Joint Venture,”
         including by “direct[ing] strategy to increase sales of Audi-branded vehicles”
         through its interactions with VW-America, Am. Compl., ¶¶ 20, 31;

        participated by manufacturing the Audi-branded Class Vehicles, shipping them to
         the U.S., transferring title to VW-America in Virginia by means of the
         manufacturer’s certificate of origin, and falsely representing to U.S. consumers that
         the Class Vehicles conformed to Federal Safety Standards, id., ¶ 30; and

        shared in the profits and losses of the enterprise, id., ¶ 20.




                                                    8
Case 1:19-cv-00331-LO-MSN Document 94 Filed 01/30/20 Page 14 of 26 PageID# 1070




 These allegations more than suffice for Plaintiffs to seek to hold Audi jointly and severally liable

 as a joint venturer with VW-America and VW-Germany in the fraudulent sales scheme.1 See Va.

 Code Ann. § 50-73.88(C)(3) (“A person who receives a share of the profits of a business is

 presumed to be a partner in the business, unless the profits were received in payment: . . .”).

         Plaintiffs adequately allege that Audi may be liable for wrongfully using VW-America as

 its agent to commit the misconduct at issue in Virginia for its benefit.2 See Am. Compl., ¶ 22

 (describing agency relationship among all Defendants). Although Audi attacks Plaintiffs’ agency

 allegations as conclusory, the detailed facts pleaded demonstrate otherwise. See, e.g., Am. Compl.,

 ¶ 31 (“Both Romberg and Dietz also have regularly interacted with [VW-America] management

 in Virginia to develop and direct strategy to increase sales of Audi-branded vehicles, which has

 included efforts to market Audi-branded and CPO-designated cars of which the Class Vehicles are

 a part.”).




 1
   Plaintiffs brought common-law fraud claims only against VW-America, and NOT against Audi.
 Consequently, Plaintiffs’ allegations regarding joint venture, and Plaintiffs’ alternative allegations
 of agency, do not fall under the rubric of Fed. R. Civ. P. 9(b) and are not required to be pled with
 particularity. See Johns v. Stillwell, No. CIV. A. 3:07CV00063, 2008 WL 2795884, at *4 (W.D.
 Va. July 18, 2008) (particularity in pleading agency not required), citing BP Chems. Ltd. v. Jiangsu
 Sopo Corp. (Grp.) Ltd., 285 F.3d 677, 687 (8th Cir. 2002); Beard v. Dominion Homes Fin. Servs.,
 Inc., No. 2:06CV00137, 2007 WL 2137944, at *5 (S.D. Ohio July 23, 2007) (particularity in
 pleading joint venture not required).
 2
   Plaintiffs claim that the Defendants’ scheme was centered in Virginia, specifically alleging that:
 (a) all the Class Vehicles were imported through Virginia; (b) the Class Vehicles’ use was
 determined from Virginia prior to being sold to the Plaintiffs or the Class Members; (c) registration
 of the Class Vehicles, by and through false applications for title, was overseen and paid for from
 Virginia; (d) management of the Press-Fleet Cars occurred predominantly out of VW-America’s
 headquarters in Herndon, Virginia (i.e. VW-America’s Press Fleet Coordinator works out of VW-
 America’s office in Herndon Virginia); (e) pre-sale repairs and maintenance of the Class Vehicles
 were overseen, directed and paid from Virginia; and (f) the CPO program is managed
 predominantly from Virginia (e.g. both the Audi & Volkswagen Certified Pre-Owned Managers
 work out of VW-America’s office in Herndon Virginia). Am. Compl., ¶ 33.
                                                   9
Case 1:19-cv-00331-LO-MSN Document 94 Filed 01/30/20 Page 15 of 26 PageID# 1071




        In arguing for dismissal, Audi also contends that Plaintiffs engage in impermissible “group

 pleading” by referring in many of their allegations to “Defendants” generally rather than to each

 by name. See Audi Memo. at 15-17. The Court should reject this argument. As a preliminary

 matter, the “group pleading” doctrine “is not a prohibition on forms of pleading; rather it serves as

 a presumption that may be invoked in favor of a plaintiff” by providing, for example that

 “‘statements in company generated documents represent the collective work of those individuals

 directly involved in the company’s daily management.’” Dunn v. Borta, 369 F.3d 421, 434 (4th

 Cir. 2004) (emphasis in original) (quoting Schiller v. Physicians Res. Grp. Inc., 342 F.3d 563, 569

 n.4 (5th Cir. 2003)). Thus, the mere fact that Plaintiffs refer generally to all “Defendants” in some

 of their allegations does not render these allegations legally deficient.

        More fundamentally, federal courts also have held that plaintiffs sufficiently plead claims

 with reference to multiple defendants where a factual and/or legal predicate for imputing each

 individual defendant’s conduct to the others is sufficiently alleged. See, e.g., Engel v. Buchan, 710

 F.3d 698, 710 (7th Cir. 2013) (“But reading the allegations sensibly, and as a whole, there is no

 genuine uncertainty regarding who is responsible for what. Wherever the complaint mentions

 specific misconduct in Engel’s investigation and prosecution . . . there can be no doubt that it refers

 to Buchan and Quid, the two law-enforcement officers in the case. And they are accused of acting

 jointly.”); Di Vittorio v. Equidyne Extractive Indus., Inc., 822 F.2d 1242, 1248 (2d Cir. 1987)

 (“Where multiple defendants are asked to respond to allegations of fraud, the complaint should

 inform each defendant of the nature of his alleged participation in the fraud. However, no specific

 connection between fraudulent representations in an Offering Memorandum and particular

 defendants is necessary when, as here, defendants are insiders or affiliates participating in the

 offering of the securities in question.”) (internal quotation marks and citations omitted); Ciuffitelli

                                                  10
Case 1:19-cv-00331-LO-MSN Document 94 Filed 01/30/20 Page 16 of 26 PageID# 1072




 v. Deloitte & Touche LLP, 2017 U.S. Dist. LEXIS 106883, at *42 (D. Or. April 10, 2017) (“The

 group pleading doctrine allows a plaintiff to allege wrongdoing against a group of individuals or

 entities jointly engaging in fraudulent or conspiratorial conduct.”).

        This is precisely what Plaintiffs do here with respect to Audi. They plead sufficient specific

 facts as to Audi’s control of, participation in, and profiting from the fraudulent sales scheme, see

 Am. Compl., ¶¶ 20, 30-31, so that they may impute all knowledge of and conduct in the scheme

 to Audi either as a joint venturer with co-Defendants VW-America and VW-Germany, or by its

 use of VW-America as its agent. Audi’s “group pleading” arguments thus have no merit and

 should be rejected as grounds for dismissal.

        So, too, should the Court reject Audi’s argument that Plaintiffs’ allegations against it are

 too general. See Audi Memo. at 18 (“But Plaintiffs’ allegations about Audi AG’s supposed joint

 venture or agency relationship with [VW-America] and [VW-Germany] are entirely conclusory

 and insufficient to survive a motion to dismiss.”). Audi can make this argument only by ignoring

 Plaintiffs’ precise factual bases for making these allegations. Plaintiffs’ allegation that Audi

 exercised control over the fraudulent sales scheme as to Audi-branded vehicles by having its sales

 executives personally visit VW-America’s Virginia headquarters to “develop and to direct strategy

 to increase sales” of Audi’s own self-branded vehicles. Am. Compl., ¶ 31.

        In sum, Plaintiffs allege sufficiently specific facts as to Audi’s control over, participation

 in, and profiting from the fraudulent sales scheme for it to be held liable by treating the ostensibly

 separate entities as engaged in a joint venture. Audi’s motion to dismiss pursuant to Fed. R. Civ.

 P. 12(b)(6) thus should be denied.




                                                  11
Case 1:19-cv-00331-LO-MSN Document 94 Filed 01/30/20 Page 17 of 26 PageID# 1073




        C.      The Court has Specific Personal Jurisdiction over Audi.

        For largely the same reasons as set forth above, the Court may exercise specific personal

 jurisdiction over Audi consistent with Virginia’s long-arm statute and due process. The long-arm

 statute provides that a Virginia court “may exercise personal jurisdiction over a person, who acts

 directly or by an agent, as to a cause of action arising from the person’s . . . [t]ransacting any

 business in this Commonwealth” or “[c]ausing tortious injury by an act or omission in Virginia.”

 Va. Code Ann. § 8.01-328.1(a)(1)-(2). The U.S. Constitution-Fourteenth Amendment’s Due

 Process Clause similarly requires that “for a court to exercise specific jurisdiction over a claim,

 there must be an ‘affiliation between the forum and the underlying controversy, principally,’ an

 ‘activity or an occurrence that takes place in the forum State.” Bristol-Myers Squibb, supra, 137

 S. Ct. at 1781 (quoting Goodyear Dunlop Tires Op’s, S.A. v. Brown, 564 U.S. 915, 919 (2011)).

        The Fourth Circuit and courts within and beyond it hold that a court may exercise specific

 personal jurisdiction over a joint venture participant for claims arising from the venture’s in-state

 conduct. See, e.g., Hartz & Co., Inc. v. Prod. Control Info, Ltd., 1995 U.S. App. LEXIS 32063, at

 *16 (4th Cir. Nov. 15, 1995) (“[T]he district court rejected two of Hartz’s three theories of

 personal jurisdiction and granted Hartz additional time to conduct discovery on the remaining

 theory, that of a joint-venture relationship between PCI-England and PCI-Georgia. We are

 satisfied that the district court was within its discretion to do so.”); Designs88 Ltd. P’ship v. Power

 Uptik Prods., LLC, 133 F. Supp. 2d 873, 876 (W.D. Va. 2001) (it is a “possible basis of personal

 jurisdiction over [a] foreign corporation if [it is] doing business as a single partnership with a

 corporation of the forum state.”) (citing Young v. FDIC, 103 F.3d 1180, 1193 (4th Cir. 1997));

 Bensmiller v. E.I. DuPont De Nemours & Co., 47 F.3d 79, 84 (2d Cir. 1995) (“[T]he court must

 determine whether it has personal jurisdiction over a defendant on the ground that the defendant

                                                  12
Case 1:19-cv-00331-LO-MSN Document 94 Filed 01/30/20 Page 18 of 26 PageID# 1074




 allegedly entered into a contractual relationship, i.e. the joint venture, that provides jurisdiction.”).

 Furthermore, “[t]he Fourth Circuit and other courts have found that personal jurisdiction may be

 based on contacts made by authorized agents.” Noble Sec., Inc. v. MIZ Eng'g, Ltd., 611 F. Supp.

 2d 513, 534 (E.D. Va. 2009) (collecting cases).

         Based on the foregoing, there is no question but that this Court may exercise specific

 personal jurisdiction over Audi for the claims in this case arising from the fraudulent sales scheme

 in which it manufactured, imported, and directed sales strategy for the Audi-branded Class

 Vehicles to the U.S. through Virginia, where title was transferred to VW-America using Audi’s

 Manufacturer Certificate of Origin, which falsely stated that the vehicles complied with all

 applicable Federal Safety Standards when they did not. See Am. Compl., ¶¶ 30-31.

         This Court held that the same type of Virginia-directed conduct by VW-Germany sufficed

 to establish this Court’s specific personal jurisdiction over it. See VW-Germany Order at 2 (“[T]he

 claims here arise directly from VW-G’s acts, though which it availed itself of Virginia. Those acts

 include business transactions in the Commonwealth and acts or omissions which caused injury.

 Specifically, VW-G availed itself of Virginia by directing sales to be shipped into or through the

 Commonwealth, transferred title in Virginia, and made misrepresentations giving rise to the

 alleged injuries here.”). The same is true with respect to Audi.

         In arguing to the contrary, Audi attempts to distinguish itself on the facts from VW-

 Germany. Audi contends that it, unlike VW-Germany, did not itself ship its manufactured vehicles

 to Virginia. See Audi Memo. at 11 (citing FAC, ¶ 30). This is a distinction without even a

 distinction, let alone a difference, because Plaintiffs make the same exact allegation with respect

 to both companies. Compare FAC, ¶ 26 (“This includes all sales of the Volkswagen-branded Class

 Vehicles-the majority of which were manufactured by VW Germany and shipped to the United

                                                   13
Case 1:19-cv-00331-LO-MSN Document 94 Filed 01/30/20 Page 19 of 26 PageID# 1075




 States whereupon title was transferred to VWGOA in Virginia by virtue of a manufacturer’s

 certificate of origin issued by VWAG.”); with id., ¶ 30 (“This includes all sales of the Audi-

 branded Class Vehicles all of which were manufactured by Audi AG and shipped to the United

 States whereupon title was transferred to VWGOA in Virginia by virtue of a manufacturer’s

 certificate of origin issued by Audi AG.”). Regardless, whether or not Audi or VW-Germany itself

 operated the ships carrying the vehicles, each Defendant company manufactured its Class Vehicles

 in Germany and sent those vehicles to the United States through Virginia for sale to American

 consumers. Indeed, this Court drew no such distinction whatsoever in finding personal jurisdiction

 over VW-Germany. See VW-Germany Order at 2 (“VW-G availed itself of Virginia by directing

 vehicles to be shipped into or through the Commonwealth . . . .”) (emphasis added).

        Audi next argues that Plaintiffs’ allegations that its executives met with VW-America

 management in Virginia to plan and direct sales of Audi-branded Class vehicles are insufficient

 because “‘in-person business meetings are not automatically sufficient’ to establish purposeful

 availment.” Audi Memo. at 11 (quoting Universal Leather, LLC v. Koro AR, S.A., 773 F.3d 553,

 561 (4th Cir. 2014)). This argument fails under Universal Leather itself, where the Fourth Circuit

 proceeded to hold that while in-person meetings are not automatically sufficient, “such instances

 may not be viewed in isolation from the totality of the facts before the court.” 773 F.3d at 561.

 Viewing the totality of the pleaded facts here, the Court should hold that Audi’s in-person meetings

 in Virginia addressing sales of Audi-branded Class vehicles, coupled with the overlapping facts

 concerning manufacture, import, certification, and misrepresentations that established personal

 jurisdiction over VW-Germany, are more than sufficient to establish jurisdiction over Audi as well.

        Finally, the Court also should reject Audi’s arguments against finding personal jurisdiction

 based upon the fact that Plaintiffs purchased Volkswagen-branded rather than Audi-branded

                                                 14
Case 1:19-cv-00331-LO-MSN Document 94 Filed 01/30/20 Page 20 of 26 PageID# 1076




 vehicles. See Audi Memo. at 12, 14. As discussed, Plaintiffs have addressed this argument by

 moving for leave to amend to add the claims of proposed plaintiffs Mr. and Ms. Baker, who

 purchased an Audi vehicle represented by their Volkswagen-Audi dealership to be a CPO (and

 thus a Class) vehicle. See Plaintiffs’ Motion for Leave to Amend (Dkt. No. 91, filed Jan. 30, 2020).

 Plaintiffs’ motion, if granted, would render moot this argument by Audi for dismissal based upon

 personal jurisdiction. See, e.g., W.L. Gore, supra, 778 F. Supp. 2d at 678 (“Upon amendment by

 the Plaintiffs, the Court will deem Defendants’ motion to dismiss on that issue moot.”).

        For all of the reasons set forth, the Court has specific personal jurisdiction over Audi just

 as it does over VW-Germany based upon materially the same conduct in Virginia relating to the

 same fraudulent sales scheme giving rise to Plaintiffs’ claims.

        D.      The Court Should Reject Audi’s Article III Standing Argument.

        Audi argues that all claims against it must be dismissed due to lack of Article III standing

 because no named Plaintiff alleges that they purchased an Audi-branded vehicle. See Audi

 Memo. at 7-8 (“Because no Plaintiff has standing to bring a claim against Audi AG, Audi AG

 must be dismissed from the entire case.”). The Court should reject this argument for either of

 two reasons.

        First, Plaintiffs have addressed this argument by moving for leave to amend to add the

 claims of proposed plaintiffs Mr. and Ms. Baker, who purchased a 2017 Audi Q7 that their

 Volkswagen-Audi dealership represented to be CPO, and thus a Class Vehicle. See Plaintiffs’

 Motion for Leave to Amend (Dkt. No. 91, filed Jan. 30, 2020), Ex. A (Proposed Second

 Amended Class Action Complaint) (“2AC”) (Dkt. No. 92-1), ¶¶ 16(a) (Audi purchase), 361-399

 (Bakers’ North Carolina Subclass Counts). Plaintiffs’ motion, if granted, would render Audi’s

 Article III standing argument for dismissal moot. See, e.g., Boardley, supra, 39 F. Supp. 3d at

                                                 15
Case 1:19-cv-00331-LO-MSN Document 94 Filed 01/30/20 Page 21 of 26 PageID# 1077




 719 (“Defendants’ Motion to Dismiss Plaintiffs’ MCPA claim is DENIED AS MOOT in light of

 the ruling [granting] Plaintiffs’ Motion for Leave to Amend.”); W.L. Gore, 778 F. Supp. 2d at

 678 (“Upon amendment by the Plaintiffs, the Court will deem Defendants’ motion to dismiss on

 that issue moot.”). Plaintiffs argued in their motion why leave to amend should be granted as to

 the Baker allegations and claims, see Memo. of Law (Dkt. No. 92) at 3-4, and incorporate those

 arguments herein as grounds for rejecting Audi’s Article III standing arguments as moot.

        If the Court does not grant leave to amend, it still should reject Audi’s Article III standing

 arguments for dismissal. Plaintiffs have standing to sue Audi based upon their purchases of

 Volkswagen-branded Class Vehicles, Audi’s corporate relationships with VW-Germany and

 VW-America, and all three companies’ involvement in the joint venture scheme to sell all of the

 Class Vehicles through use of common misrepresentations. See, e.g., Alves, supra, 204 F. Supp.

 2d at 205 (finding standing in “cases in which all defendants are juridically related in a manner

 that suggests a single resolution of the dispute would be expeditious.”) (internal quotation marks

 and citation omitted); see also Fallick, supra, 162 F.3d at 422 (“[A]n individual in one ERISA

 benefit plan can represent a class of participants in numerous plans other than his own, if the

 gravamen of the plaintiff’s challenge is to the general practices which affect all of the plans.”).

 Based upon this and similar authority, Plaintiffs have standing to sue Audi even if their motion

 for leave to amend is denied (which it should not be).

        As between these grounds, the Court should grant Plaintiffs leave to amend. Although

 authority supports Plaintiffs’ Article III standing with or without amendment, the “juridical link”

 argument for standing without amendment involves unsettled law in this Circuit. The Fourth

 Circuit has discussed the concept of juridical link. In Faircloth v. Fin. Assets Secs. Corp., 87

 Fed. Appx. 314 (4th Cir. Jan. 23, 2004), the Court explained that the “‘juridical link’ doctrine . . .

                                                  16
Case 1:19-cv-00331-LO-MSN Document 94 Filed 01/30/20 Page 22 of 26 PageID# 1078




 might allow for third-party standing under the proper circumstances” where defendants are

 “linked by way of some ‘conspiracy or concerted scheme’ with a defendant against whom the

 representative does have a claim.” Id. at 318 (quoting Payton v. County of Kane, 308 F.3d 673,

 678-79 (7th Cir. 2002)) (emphasis in original). But the Court also noted that “we have yet to

 recognize [the doctrine] in this circuit . . . .” Id. Moreover, other district courts in this Circuit

 have limited or rejected the doctrine’s application. See, e.g., Popoola v. MD-Indiv. Pract. Ass’n,

 Inc., 230 F.R.D. 424, 431-33 (D. Md. 2005) (declining to apply juridical link doctrine;

 dismissing claim against non-transacting defendant for lack of standing). Rather than wading

 into this complex legal issue, Plaintiffs respectfully submit that the Court should grant them

 leave to amend for the reasons set forth in their separately-filed motion.

         E.      Plaintiffs State Actionable Claims Against Audi.

         Audi argues for dismissal of each of Plaintiffs’ claims on the merits based upon a

 combination of Article III standing arguments and repeated arguments this Court has rejected when

 made by VW-America and/or VW-Germany. The Court should reject these arguments here.

                 1.      Odometer Act

         Audi seeks to avoid liability under the Odometer Act, 49 U.S.C. §§ 32701 et seq., on the

 grounds that Plaintiffs fail to allege a joint venture relationship between Audi and VW-America

 and VW-Germany. See Audi Memo. at 22. The Court should reject this argument for the reasons

 set forth herein, supra, Argument § B, and for the reasons it rejected the same argument made by

 VW-Germany. See VW-Germany Order at 3 (“Plaintiffs have pleaded facts to support the

 inference that [VW-America’s] allegedly unlawful transfers were made in the course of the joint

 venture and with authority of [VW-Germany].”).



                                                   17
Case 1:19-cv-00331-LO-MSN Document 94 Filed 01/30/20 Page 23 of 26 PageID# 1079




                2.      Unjust Enrichment

        Audi argues that Plaintiffs’ unjust enrichment claims must be dismissed because Plaintiffs

 “do not sufficiently allege that Audi AG was enriched by any conduct described in the Complaint.”

 Audi Memo. at 22. This is incorrect. Plaintiffs allege that Audi, along with VW-America and

 VW-Germany, “maintained a voice in the control and management of this Joint Venture, and each

 [Defendant] shared in the profits and losses of the enterprise.” FAC, ¶ 20. Plaintiffs further allege

 that Audi “derives substantial revenue from goods used or consumed or services rendered in

 Virginia[,]” which “includes all sales of the Audi-branded Class Vehicles all of which were

 manufactured by Audi AG and shipped to the United States whereupon title was transferred to

 [VW-America] in Virginia . . . .” Id., ¶ 30. Plaintiffs thus more than sufficiently allege that Audi

 was enriched by its conduct at issue in this case.

                3.      Consumer Protection Act Claims

        Audi next argues that Plaintiffs’ state consumer protection act claims must be dismissed

 because “no Plaintiff alleges that they engaged in a consumer transaction with Audi AG.” Audi

 Memo. at 23. The Court should reject this argument for two reasons. First, to the extent this

 argument repeats Audi’s Article III standing argument, the Court should reject it for the reasons

 set forth above, supra, Argument § D.

        Second, Audi’s argument that Plaintiffs cannot assert statutory claims against it because

 they did not transact with it also is contrary to this Court’s holding that Plaintiffs can state the

 same claims against VW-Germany, which also did not directly transact with them. See VW-

 Germany Order at 3 (“Plaintiffs have pleaded facts to support the inference that [VW-America’s]

 allegedly unlawful transfers were made in the course of the joint venture and with authority of

 [VW-Germany]. Under Virginia law, [VW-Germany] is therefore liable for the violative acts of

                                                  18
Case 1:19-cv-00331-LO-MSN Document 94 Filed 01/30/20 Page 24 of 26 PageID# 1080




 [VW-America].”); id. at 4 (“As to the other disputed counts, the Court finds that the Amended

 Complaint contains sufficient well-pleaded facts to survive a motion to dismiss.”).

                4.      Breach of Warranty Claims

        Finally, the Court also should reject Audi’s arguments for dismissal of Plaintiffs’ breach

 of warranty claims. Audi contends that “Plaintiffs make no allegations that an Audi vehicle was

 unfit for its ordinary purpose or that any defect in any Audi vehicle caused Plaintiffs any injury.”

 Audi Memo. at 23. Here again, to the extent this argument repeats Audi’s Article III standing

 argument, the Court should reject it for the reasons set forth above, supra, Argument § D.

        To the extent this argument is based upon Plaintiffs’ general pleadings, it is incorrect.

 Plaintiffs allege that Audi, like VW-Germany, expressly warranted that each Audi-branded Class

 Vehicle “conforms to all applicable Federal motor vehicle safety . . . standards in effect on the date

 of manufacture shown above.” FAC, ¶ 194; see also id., ¶ 193 (substantively the same). Plaintiffs

 further allege that Audi “breached this express warranty because the build of the Pre-Production

 Cars on the date of manufacture differed materially from the build of the Series-Production Cars .

 . . .” Id., ¶ 194. Plaintiffs thus state actionable breach of warranty claims, as the Court held with

 respect to VW-Germany based upon materially identical allegations. See VW-Germany Order at

 4 (“As to the other disputed counts, the Court finds that the Amended Complaint contains sufficient

 well-pleaded facts to survive a motion to dismiss.”). The Court therefore should not dismiss

 Plaintiffs’ breach of warranty claims against Audi.

                                           CONCLUSION

        For all of the reasons set forth, Audi’s motion to dismiss pursuant to Fed. R. Civ. P.

 12(b)(1), 12(b)(2), and 12(b)(6) should be denied.



                                                  19
Case 1:19-cv-00331-LO-MSN Document 94 Filed 01/30/20 Page 25 of 26 PageID# 1081




 Dated: January 30, 2020

                                    Respectfully submitted,

                                    /s/ Michael J. Melkersen
                                    Michael J. Melkersen, Esq.
                                    THE LAW OFFICES OF MICHAEL MELKERSEN, P.C.
                                    9633 S. Congress Street
                                    New Market, Virginia 22844
                                    Telephone:     540.740.3937
                                    Facsimile:     540.740.8851
                                    Email:         mike@mlawpc.com

                                    Nathan D. Finch, Esq.
                                    Joseph F. Rice, Esq. (Admitted Pro Hac Vice)
                                    Kevin R. Dean, Esq. (Admitted Pro Hac Vice)
                                    MOTLEY RICE LLC
                                    28 Bridgeside Boulevard
                                    Mount Pleasant, South Carolina 29464
                                    Telephone:     843.216.9000
                                    Facsimile:     843.216.9440
                                    Email:         nfinch@motleyrice.com
                                                   jrice@motleyrice.com
                                                   kdean@motleyrice.com

                                    Attorneys for Plaintiffs and Interim Class Counsel




                                      20
Case 1:19-cv-00331-LO-MSN Document 94 Filed 01/30/20 Page 26 of 26 PageID# 1082




                                    CERTIFICATE OF SERVICE

          I, Michael J. Melkersen, hereby certify that on this date I served a true and correct copy of

 the foregoing Memorandum of Law in Opposition to Motion to Dismiss upon counsel of record

 for Defendants by filing via the Court’s Electronic Case Filing (ECF) system.

 Dated:          January 30, 2020

                                                        /s/ Michael J. Melkersen
                                                        Michael J. Melkersen




                                                   21
